Title: From Benjamin Franklin to the Earl of Bessborough, [October 1761]
From: Franklin, Benjamin
To: Bessborough, William Ponsonby, 2nd Earl of


          
            My Lord,
            Craven StreetFriday Evening. [October 1761]
          
          Calling at the Board this Morning, I was informed that Application had been made by Governour Fauquier for a Commission to his Secretary as my Colleague in the American Office. It is my Duty to acquiesce in your Lordship’s Pleasure if after reading this you should think proper to gratify the Governor by such an Appointment. But I conceive that the Application to your Lordship was founded on a Supposition of a Vacancy to be supply’d, which I apprehend not to be really the Case. The Commission I have had the Honour so recently to receive from the Goodness of your Lordship and Mr. Hampden, grants the whole Office, Powers and Salary, to the Survivor of the two Persons therein appointed; and therefore, notwithstanding the Decease of Mr. Hunter, there is properly no Vacancy; unless you should think fit to make one by revoking that Commission; which, when my long and faithful Service of 24 Years in the Post Office, is considered, I hope will not be done. During the greatest Part of that time, I had the Burthen of conducting the whole American Office under others, with a very slender Salary; and it has been allow’d, that the bringing the Office to what it is, from its former low insignificant State, was greatly owing to my Care and Management. And now that in the Course of Things some additional Advantage seems to be thrown in my Way, I cannot but hope it will not be taken from me in favour of a Stranger to the Office; especially as Governor Fauquier has in his Disposition many Places of Profit in his Government as they fall, and therefore cannot long want an Opportunity of gratifying the Services of his Secretary.
          I beg your Lordship to excuse the Freedom I have taken in this Representation; and believe me to be, with the most perfect Respect and Attachment, My Lord, Your Lordship’s most obedient and most humble Servant
          
            B Franklin
            I was at your Lordship’s Door to day, but did not find you at home.
          
        